
	
		II
		110th CONGRESS
		2d Session
		S. 3265
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2008
			Mr. Johnson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for payment of home health services on a reasonable cost
		  basis.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ensuring Home Health Care for
			 Seniors Act of 2008.
		2.Payment for home
			 health services on a reasonable cost basis
			(a)In
			 general
				(1)Payments under
			 part ASection 1814(b) of the Social Security Act (42 U.S.C.
			 1395f(b)) is amended in the matter preceding paragraph (1) by striking ,
			 1886, and 1895 and inserting and 1886.
				(2)Payments under
			 part BSection 1833(a)(2)(A) of the Social Security Act (42
			 U.S.C. 1395l(a)(2)(A)) is amended to read as follows:
					
						(A)with respect to
				home health services (other than a covered osteoporosis drug (as defined in
				section 1861(kk)), the lesser of—
							(i)the reasonable
				cost of such services, as determined under section 1861(v), or
							(ii)the customary
				charges with respect to such services,
							or, if
				such services are furnished by a public provider of services, or by another
				provider which demonstrates to the satisfaction of the Secretary that a
				significant portion of its patients are low-income (and requests that payment
				be made under this provision), free of charge or at nominal charges to the
				public, the amount determined in accordance with section
				1814(b)(2);..
				(3)Conforming
			 amendments
					(A)Title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) is amended by striking section 1895.
					(B)Section
			 1839(g)(1) of the Social Security Act (42 U.S.C. 1395r(g)(1)) is amended by
			 striking , but only to the extent payment for home health services under
			 this title is not being made under section 1895 (relating to prospective
			 payment for home health services).
					(b)Effective
			 dateThe amendments made by this section shall apply to cost
			 reporting periods beginning on or after the date that is 30 days after the date
			 of enactment of this Act.
			
